EXHIBIT 10.2
TRW Automotive
12001 Tech Center Drive
Livonia, MI 48150
(TRW LOGO) [c08555c0855502.gif]
August 25, 2010
Mr. David S. Taylor
The Procter & Gamble Company
One P&G Plaza
C9-413, Box 19
Cincinnati, OH 45202
STRICTLY PRIVATE AND CONFIDENTIAL
Dear David:
This letter confirms the offer for appointment as a member of the Board of
Directors of TRW Automotive Holdings Corp. and TRW Automotive Inc. Your term
would begin following approval of your nomination by the full Board at its
meeting scheduled on November 17th at our headquarters in Livonia, Michigan. The
current draft copy of the Board schedule for 2011 is enclosed.
Compensation
Our compensation arrangement for independent directors is as follows:
Annual Cash Retainer: Directors will be paid a cash retainer of $75,000 per
year.
Meeting Fees: Directors will be paid a fee of $1,500 per meeting attended.
Expenses: The Company will reimburse you for reasonable out-of-pocket expenses
for attendance at Board meetings pursuant to the Company’s Travel Policy.
Annual RSU Grant: You will receive an annual grant of restricted stock units
that will add a significant equity-based component to your compensation. The
number of such units granted to each independent director in 2009 and 2010 was
3,500 and 4,100, respectively.
Share Ownership Guidelines: The Company’s share ownership guideline for
Directors is 8,000 shares. This can be accumulated over a five-year period.
Directors and Officers Insurance
The Company has a Directors and Officers insurance policy in place. A chart
explaining this policy is enclosed for your information.

 

 



--------------------------------------------------------------------------------



 



Mr. David S. Taylor
Page 2 of 2
Director Secrecy Agreement.
Because of the sensitivity of the information to which you have or will have
access, we ask that you execute a Director Secrecy Agreement similar to the
Confidential Information Agreement executed by all Company employees at the time
of their employment. A copy is enclosed. Please sign it and send it to Robin
Walker-Lee.
David, we think your years of experience at P&G, which has one of the strongest
brand portfolios, will enable you to make a strong contribution to the future
prosperity of TRW Automotive. We are looking forward to your joining the Board.

          Sincerely,
      /s/ John C. Plant       John C. Plant      President & Chief Executive
Officer   Enclosures  

 

 